Citation Nr: 0019490	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  95-26 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for 
acneform eruption, claimed as secondary to herbicide 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to August 
1970.

In a January 1997 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of whether new and material 
evidence had been presented to reopen a claim of entitlement 
to service connection for acneform eruption to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
for additional development of the record.  A review of the 
record reflects that the requested development has now been 
completed to the extent possible.  Thus, the case has now 
been returned to the Board for appellate consideration.



FINDINGS OF FACT

1.  In an unappealed December 1983 rating decision, the RO 
denied entitlement to service connection for acneform 
eruption, claimed as secondary to herbicide exposure.

2.  Additional evidence submitted since the RO's December 
1983 rating decision is new and material, bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran served in the Republic of Vietnam.

4.  The veteran does not have a disorder which may be 
presumptively linked to herbicidal exposure during the course 
of his Vietnam service.

5.  Competent medical evidence of a nexus between acneform 
eruption and an incident of military service has not been 
presented.



CONCLUSIONS OF LAW

1.  Evidence added to the record since the December 1983 
rating decision denying entitlement to service connection for 
acneform eruptions, claimed as secondary to herbicide 
exposure, is new and material, and the claim is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of entitlement to service connection for 
acneform eruption, claimed as secondary to herbicide 
exposure, is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
acneform eruption was initially denied in a December 1983 
rating decision.  The veteran was informed of this decision 
in a letter dated in January 1984.  The veteran did not file 
a notice of disagreement as to that determination.  Following 
notification of an initial review and determination by the 
RO, a notice of disagreement must be filed within one year 
from the date of mailing of notification, followed by a 
timely substantive appeal submitted either within 60 days of 
the issuance of a statement of the case or within the 
remainder of the one-year period of mailing of the notice of 
the adverse determination; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  Thus, the December 1983 rating decision 
became final based upon the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a), 20.302, 
20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  In determining whether to 
reopen previously and finally denied claims, a three-step 
analysis has been announced by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court").  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally decided claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 38 U.S.C.A. 
§ 5107(b) has been fulfilled.  Winters v. West, 12 Vet. App. 
203 (1999).

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (citing Caluza v. 
Brown, 
7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996)(table)).  Rather, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Evans, at 
284.  The Court also held that in order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Evans v. 
Brown at 284.

The Board recognizes that the Court, in Graves v. Brown, 9 
Vet. App. 172 (1996), extended the 38 U.S.C.A. § 5103(a) 
(West 1991) duty to advise the claimant of evidence needed to 
complete his application, as discussed in Robinette v. Brown, 
8 Vet. App. 69 (1995), to applications to reopen a claim 
through the presentation of new and material evidence.  In 
this instance, VA has fulfilled such duty in the course of 
requests for information from the veteran and other sources, 
and has advised the veteran of the status of his claim in the 
statement of the case and supplemental statement of the case.  
As modified by Epps v. Brown, 9 Vet. App. 341, 344 (1996), 
that duty arises where the veteran has reported the existence 
of evidence which could serve to re-open a claim.  As the RO 
has attempted to obtain all evidence specifically identified 
in the instant case, VA has satisfied its duty to inform the 
veteran under 38 U.S.C.A. § 5103(a).  See Slater v. Brown, 9 
Vet. App. 240, 244 (1996).  

The evidence received since the RO's December 1983 decision 
consists of duplicate copies of private treatment records 
dated in April 1983, two private medical statements dated in 
May 1983 and June 1983, national guard letters regarding use 
of sick leave, service personnel records, a VA Agent Orange 
examination report dated in August 1993, a transcript of the 
veteran's September 1996 hearing before a Member of the 
Board, and VA treatment records dated in 1983.  The Board is 
of the opinion that this evidence is not wholly cumulative or 
redundant of evidence previously on file and is sufficiently 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of this 
claim.  The additional evidence is therefore new and 
material, and the claim is reopened.  See Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  A claim reopened after new and 
material evidence has been received must be considered de 
novo.  See Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1110 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities will be presumed to 
be related to service if manifested to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

Additionally, applicable regulations provide that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that he was not exposed to any such 
agent during service.  Regulations provide, in pertinent 
part, that if a veteran was exposed to an herbicide agent 
(such as Agent Orange) during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne shall have become manifest to a 
degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during service.  See 38 C.F.R. § 3.307(a)(6)(ii) (1999).

In Combee v. Brown, the United States Court of Appeals for 
the Federal Circuit held that when a veteran is found not to 
be entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039, 1043-1044 (Fed. Cir. 1994), reversing in part Combee v. 
Principi, 4 Vet. App. 78 (1993).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, but 
must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).  

In January 1994, the Secretary of Veterans Affairs 
(Secretary) determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 59 Fed. Reg. 341-
46 (January 4, 1994).  Additionally, it has been held that in 
order to be entitled to the presumption of service connection 
for herbicide exposure, the veteran must have been diagnosed 
to have one of the conditions enumerated in either 
38 U.S.C.A. § 1116(a) (West 1991); 38 C.F.R. § 3.309(e).  
See McCartt v. West, 12 Vet. App. 164, 168 (1999).

A review of the record reflects that service medical records 
reveal the veteran's systems were clinically evaluated as 
normal upon enlistment examination dated in October 1968, 
with the exception of scars on the right arm and leg.  Upon 
separation examination dated in August 1970, the veteran's 
systems were clinically evaluated as normal.  The veteran's 
report of medical history dated in August 1970 is silent for 
any complaints related to acneform eruption.  Clinical 
treatment records are further silent for complaints, 
treatment, or diagnoses related to acneform eruptions.  A 
service medical examination report dated in February 1972 
reflects the veteran's systems were clinically evaluated as 
normal.  A report of medical history dated in February 1972 
reflects the veteran reported that he had not experienced 
skin diseases and it was noted the veteran had no complaints.  
Service personnel records reflect service in the Republic of 
Vietnam.  

A private medical statement dated in June 1983, reflects the 
veteran was treated for furunculosis.  An additional private 
medical statement received by the RO in June 1983 reflects 
the veteran had a skin problem on his face after shaving.  It 
was also noted the veteran had infection and dermatitis 
frequently.  In June 1983, the RO also received copies of 
prescriptions for erythromycin and hydrocortisone cream and a 
prescription form dated in May 1983 noting the veteran had 
been treated for a work related illness.

Upon VA examination dated in July 1983, a relevant complaint 
of intermittent skin breakouts was noted.  The examiner noted 
cystic acne vulgaris and comedo formations on the face, 
chest, back, buttocks, and outside of typical acne areas.  A 
relevant diagnosis of acneform eruption possibly related to 
Agent Orange exposure was noted.  

Private treatment records dated in April 1983 were received 
by the RO in August 1983.  These records reflect complaints 
of a rash on both sides of the neck.  An impression of 
diffuse lymphadenopathy on both sides of the neck, etiology 
not determined, was noted.  

In July 1993, the RO received a copy of a private 
prescription form dated in June 1983.  It was noted that the 
veteran had been seen for a skin rash and needed further 
therapy for a week.  In July 1993, the RO also received an 
undated private medical statement noting that the veteran had 
been treated for furunculosis.  

Upon VA examination dated in August 1993, the veteran 
reported being in areas of Vietnam that had been sprayed with 
herbicide agents.  He also reported experiencing a skin rash 
on his face, neck, shoulders, and arms since that time.  
Physical examination of the skin revealed a few small-
excoriated acneform lesions primarily over the face and upper 
arms and numerous small scarred areas over the upper 
extremities and upper back.  The examiner noted no evidence 
of neoplasia in the veteran and no family history of 
neoplasia.  A diagnosis of a general physical examination, 
essentially negative, and acneform eruption involving face, 
shoulders, and upper back, etiology unknown to this examiner, 
was noted.  

At his September 1996 hearing before a Member of the Board, 
the veteran testified that the trees in the area of Vietnam 
in which he served were black and brown.  He reported first 
experiencing acne problems right after his return from 
Vietnam in 1970.  He also reported seeking treatment at a VA 
facility in Dallas at that time.  (Transcript, page 3).  The 
veteran testified that he also sought treatment from a 
private physician in 1971 who was unable to help him.  He 
described his condition as one that looked like a sunburn or 
a rash.  He stated it would flare up and begin watering and 
forming knots.  (Transcript, page 4).  The veteran stated he 
was given ointments, but they did not help his condition.  He 
described his condition as occurring mostly during the summer 
and being all over his body.  The veteran testified that the 
doctors did not know what had caused his condition.  
(Transcript, pages 5-6).  He reported that his condition was 
not currently active and his last flare up had been in July, 
lasted about 30 days.  (Transcript, page 9).  

Treatment records from a VA medical center were received by 
the RO in April 2000.  The records reflect treatment during 
1983 and it was noted that the medical facility had been 
unable to locate records from 1970.  A June 1983 clinical 
record reflects the veteran complained of a rash in the neck 
area since his Vietnam service.  It was noted that the 
veteran worked as a mechanic and was exposed to chemicals.  
It was also noted that a private physician felt there was a 
relationship between the chemicals and the veteran's 
folliculitis.  An impression of questionable allergic 
reaction versus Vietnam dermatitis was noted.  

In reviewing the veteran's claim, the threshold question that 
must be resolved with regard to each claim is whether the 
veteran has presented evidence of a well-grounded claim.  38 
U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The second and third prongs of the Caluza test may be met by 
evidence that a veteran with service in Vietnam has one of 
the disorders specified in either 38 U.S.C.A. § 1116(a) (West 
1991) or 38 C.F.R. § 3.309(e).  See Darby v. West, 
10 Vet. App. 243, 246 (1997).  In the present case, the 
veteran has not been diagnosed with one of the enumerated 
diseases.  He has been diagnosed with acneform eruptions, 
furunculosis, and dermatitis.  Furunculosis and dermatitis 
are obviously not presumptive diseases within the meaning of 
38 C.F.R. § 3.309.  The veteran does have an acneform 
disease, but the record is silent for medical evidence to 
suggest that this disease is consistent with chloracne, as 
required by 38 C.F.R. § 3.309.  Moreover, pursuant to 
38 C.F.R. § 3.307(a)(6)(ii), presumptive service connection 
for an acneform disease consistent with chloracne requires a 
showing that the disease was manifested within one year of 
service.  While the veteran has given sworn testimony that 
the acneform disease was first manifested soon after he left 
Vietnam, his recollection is entirely inconsistent with the 
available clinical evidence which clearly demonstrates that 
the veteran was treated for a skin disorder beginning around 
1983, almost 13 years after his service in Vietnam.  Pursuant 
to the Board's 1997 remand, the regional office attempted to 
develop clinical evidence to support the veteran's claim that 
he was treated for an acneform disease soon after his 
discharge from service, but was unsuccessful.  Thus, the 
veteran's claim of entitlement to service connection for a 
skin disease on a presumptive basis is not well grounded.  
See McCartt, 12 Vet. App. at 168; Brock v. Brown, 10 Vet. 
App. 155, 162 (1997).

As previously noted, the veteran may nonetheless establish a 
well-grounded claim on a direct basis if there has been 
proffered competent evidence that meets all three Caluza 
elements, i.e., (1) competent evidence of a current 
disability; (2) medical, or in certain circumstances lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza, 7 Vet. App. at 506.  In the present 
case, the record reflects a July 1983 diagnosis of acneform 
eruption possibly related to Agent Orange exposure and a June 
1983 impression of a questionable allergic reaction versus 
Vietnam dermatitis.  

However, service connection may not be predicated on a resort 
to speculation or remote possibility.  See 38 C.F.R. § 3.102 
(1999); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) 
(on claim to reopen a service connection claim, statement 
from physician about possibility of link between chest trauma 
and restrictive lung disease was too general and inconclusive 
to constitute material evidence to reopen); Perman v. Brown, 
5 Vet. App. 237, 241 (1993) (an examining physician's opinion 
to the effect that he cannot give a "yes" or "no" answer to 
the question of whether there is a causal relationship 
between emotional stress associated with service-connected 
post-traumatic stress disorder and the later development of 
hypertension is "non-evidence"); Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis deemed speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence 
favorable to the veteran's claim that does little more than 
suggest a possibility that his illnesses might have been 
caused by service radiation exposure is insufficient to 
establish service connection).  The aforementioned evidence 
does no more than suggest the possibility of a link to Agent 
Orange exposure or a questionable impression of Vietnam 
dermatitis and is therefore insufficient to establish a well 
grounded claim of entitlement to service connection for 
acneform eruption.  Additionally, the Board notes that upon 
VA examination dated in August 1993, the examiner noted a 
diagnosis of acneform eruption involving the face, shoulders, 
and upper back of unknown etiology.  

Finally, pursuant to 38 C.F.R. § 3.303(b), if the evidence 
showed that the veteran had a chronic condition during 
service; or the evidence were to demonstrate a continuity of 
symptomatology following service, the claim would be well 
grounded.  In the present case, the veteran's service medical 
records are silent for complaints, treatment, or diagnosis 
related acneform eruption.  In fact, in his August 1970 
report of medical history, the veteran specifically denied 
having a skin disease.  Additionally, the record is silent 
for competent medical evidence of treatment for or a 
diagnosis of acneform eruption until 1983, more than ten 
years after the veteran's discharge from service.  The Board 
recognizes that the veteran has testified to seeking 
treatment from a VA medical facility and a private physician 
within a year of his discharge from service.  However, the VA 
medical facility has been unable to locate medical records 
pertaining to this veteran during that time period.  
Additionally, the veteran has failed to respond to the RO's 
letter requesting an address of the private physician and 
facility at which he sought treatment for his condition in 
1971.  Finally, the veteran denied experiencing a skin 
disease in a February 1972 report of medical history.  The 
veteran has therefore not demonstrated the presence of a 
chronic disorder in service or evidence of continuity of 
symptoms so as to warrant further development under 38 C.F.R. 
§ 3.303(b).  
See Savage v. Gober, 10 Vet. App. 488 (1997); Grover v. West, 
12 Vet. App. 109 (1999).

Accordingly, because the veteran's acneform eruption may not 
be presumed to have been incurred by exposure to an herbicide 
agent, and competent medical evidence of a nexus to any 
incident of military service has not been presented, the 
claim is not well grounded and must be denied.  



ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for acneform 
eruption, claimed as secondary to herbicide exposure, the 
claim is reopened.

A well-grounded claim not having been submitted, the claim of 
entitlement to service connection for acneform eruption, 
either as directly related to service or secondary to 
herbicide exposure, is denied.  



		
	RICHARD B. STANDEFER
	Member, Board of Veterans' Appeals



 

